Citation Nr: 9923565	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1984 to May 
1985, from April to September 1991, and from October 1991 to 
August 1992.  He also served from 1955 to 1992 with the U. S. 
Army National Guard (NG) and Reserve.  Multiple periods of 
active duty for training during his NG and Reserve service 
have been verified with the submission of the appropriate U. 
S. Army orders and in a statement of retirement points.  

This appeal arises from a February 1993 rating decision of 
the Roanoke, Virginia, Regional Office (RO).  In this 
decision, the RO denied the veteran's claims for service 
connection for tinnitus and bilateral wrist and knee 
disabilities.  He appealed these determinations.

A hearing was held before a member of the Board of Veterans' 
Appeals (Board) in March 1994.  The member of the Board that 
conducted this hearing was later unavailable to render a 
decision in this case.  By letter of August 1995, the veteran 
was informed of this development and he replied in September 
1995 that he wished to receive a hearing before another Board 
member sitting at the RO.  The case was remanded in November 
1995 so that another hearing could be conducted.  In a letter 
of March 1999, the veteran withdrew his request for a Board 
hearing.  The case has now returned for further appellate 
consideration.

The issue of service connection for a bilateral wrist 
disability is discussed in the remand section of this 
decision.



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
claims for service connection for tinnitus and a bilateral 
knee disability has been obtained.

2.  The objective evidence and veteran's testimony link his 
current tinnitus to his active service periods.

3.  The preponderance of the objective evidence does not 
establish that the veteran currently has a bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (1998).

2.  The veteran did not incur a bilateral knee disability as 
a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

A review of the service medical records indicates that the 
veteran received comprehensive physical examinations in March 
1958, June 1959, September 1963, January 1973, March 1977, 
March 1982, January 1984, January 1986, January 1987, and 
December 1989.  The available records indicate no complaints 
or diagnosis for tinnitus or a knee disability.  In fact, the 
veteran consistently denied either a "trick" or locked knee 
on his medical histories.  He did note a history of a 
fractured right leg sustained in 1971 on a medical history 
taken in March 1977.  However, the examiner summarized in 
March 1977 and again in December 1989 that the veteran had no 
residual difficulties from this fracture.  On the available 
examinations, his ears, ear drums, and lower extremities were 
found to be normal.

Another comprehensive physical examination was provided to 
the veteran in September 1991.  He claimed a medical history 
that included hearing loss and a fractured right leg in 1971 
as a result of a skiing injury, not shown to be during 
service.  The veteran asserted that he had experienced 
tinnitus in both ears since the 1950's.  He related this 
problem to not having been provided ear plugs while shooting 
during his early military service.  Regarding his right leg 
fracture, the examiner summarized that the veteran had full 
function in his right leg, but the fracture site would 
periodically hurt with weather changes.  The examination 
found his ears, ear drums, and lower extremities to be 
normal.  His listed defects include bilateral hearing loss 
and he was referred to audiology for evaluation for the use 
of hearing aids.  

On an audiological examination in December 1991, it was 
reported the veteran the had been exposed to noise in the 
military due to weapons fire and complained of constant 
ringing in both of his ears.  Another audiology examination 
was conducted in February 1992.  The veteran noted that his 
current military specialty was as an intelligence officer.  
However, he alleged that he had received significant noise 
exposure while in military service as an enlisted person in 
the infantry from 1955 to 1960.  He complained of tinnitus in 
both ears.  A Statement of Medical Examination and Duty 
Status (DA Form 2173) was prepared in March 1992.  It was 
noted that the veteran's disability was a disease 
characterized as increased hearing loss in both ears.  It was 
further determined that this disease had been incurred in the 
line of duty.  The veteran acknowledged receipt of these 
findings in April 1992.

The veteran was provided with a separation examination in 
late July 1992.  He complained of hearing loss.  He denied 
any medical history of a "trick" or locked knee, but did 
complain of cramping in his legs after exercising.  On 
examination, his ear drums and lower extremities were normal, 
but his ears were found to be abnormal and the examiner 
ordered X-rays of the knees.  His physical defects were noted 
to include bilateral, high frequency hearing loss.

A day after the veteran's separation examination, he filed a 
claim for service connection for hearing loss, tinnitus, and 
a bilateral knee disability.  He claimed that his 
audiological disorders had been caused from repeated exposure 
to weapons fire without hearing protection.  The veteran 
asserted that this exposure had started in 1955 and continued 
during periodic range firing to the time of his separation.  
He alleged that his military physicians had described his 
hearing problems as tinnitus or ringing in his ears that 
interfered with high pitch sounds.  The veteran also claimed 
that this disorder had been determined by the military to 
have been incurred in the line of duty.  Regarding his knees, 
the veteran claimed that his knees were stiff and sensitive 
to the "pounding" caused by jogging.  He also noted a 
clicking sound in both knees and asserted that he had been 
forced to reduce his runs from five to three a week.

The veteran was afforded a U. S. Department of Veterans 
Affairs (VA) audio examination in August 1992.  It was noted 
that the veteran claimed to have a constant, mild, high-
pitched tinnitus in both ears.  The examiner commented that 
the tinnitus had begun in the 1950's after exposure to small 
arms and artillery noise.  

Also provided to the veteran in August 1992, was a VA 
orthopedic examination.  He complained of bilateral knee pain 
and a clicking noise when running over two to three miles.  
It was reported that the veteran's knee pain was 
"exaggerated" with kneeling.  The veteran denied any trauma 
to his knees or a medical history of swelling, locking, or 
instability.  On examination, there was no swelling, redness, 
or effusion about either knee.  Range of motion in both knees 
was "good", asymptomatic, and stable.  There was mild, 
bilateral retropatellar tenderness.  It was reported that the 
veteran had brought the radiological studies conducted on his 
knees during his separation examination in July 1992.  The 
examiner reviewed these X-rays and noted that they revealed 
calcification about the lateral collateral ligament.  The 
impression was possible early degenerative arthritis of both 
knees.  The examiner requested that additional knee X-rays be 
conducted to confirm this impression.  The subsequent X-rays 
of August 1992 found both knees to be normal.

A substantive appeal (VA Form 9) was received in June 1993.  
In this document, the veteran claimed that he had been 
exposed to noise from various types of weapons fire while 
serving in the infantry in the NG during the mid-to-late 
1950's.  He reported that as a matter of routine the weapons 
firing was conducted without adequate hearing protection and 
forced him and other soldiers to use field expedients such as 
cleaning patches and cigarette butts.  The veteran alleged 
that this loud noise had resulted at the time in ringing in 
his ears both on and off the firing range.  As it did not 
seem to interfere with his hearing ability, he ignored the 
problem.  He reported that as an officer in the U. S. Army 
Reserve from 1973 to 1992 he participated and supervised 
marksmanship competitions with pistols and rifles.  He 
alleged that this noise exposure had aggravated his hearing 
problems.  The veteran asserted that the ringing in his ears 
had become so prominent during the 1970's, it started to 
interfere with his hearing ability.  

At his hearing on appeal in March 1994, the veteran testified 
that he was exposed to small arms fire without hearing 
protection while serving in the NG and Reserves from the mid-
1950's to the mid-1970's.  He alleged that this noise 
exposure had created problems with ringing in his ears.  The 
veteran claimed that until recent years he did not understand 
the difference between hearing loss and tinnitus.  Because he 
had earlier thought that both symptoms were part of the same 
disorder, he had not specifically complained of ringing in 
his ears.  He alleged that prior to his joining the NG he had 
not experienced any tinnitus.  The veteran reported that he 
had first noticed ringing in his ears during his military 
service in the 1950's, but had not complained of it at the 
time because he felt it would put him at a disadvantage if he 
wanted to be retained in military service.  He also asserted 
that he is sure that during some of his military examinations 
he did mention the ringing in his ears, but the examiners did 
not write it down on any report.  He asserted that he had 
served periodically on active duty in recent years as a 
competitor and instructor for small arms competitions.  The 
veteran maintained that he had been exposed to small arms 
fire numerous times a year.  He noted that a typical 
competition would consist of three matches of 30 rounds each 
fired in one day.  The veteran testified that his civilian 
occupation had been a college professor and that he had not 
been exposed to any loud noise outside of his military 
experiences.  He maintained that he did not hunt and only 
fired weapons at paper targets.  The veteran did not provide 
any testimony regarding his knees.

Submitted by the veteran at his Board hearing were copies of 
his service personnel records.  These records indicated that 
during the 1950's he was trained to use various small arms to 
include recoilless rifles.  Attached were numerous orders for 
the veteran to attend pistol and rifle competitions from the 
1970's to the 1980's.  Photographs of the veteran showed him 
using small arms on military firing ranges.

By letter of August 1995, the Board informed the veteran that 
the Board member who had conducted his hearing was no longer 
available to render a decision in his case.  He responded in 
September 1995, that under the circumstances, he wished to 
have another hearing before a traveling member of the Board 
at the RO.  In order to facilitate this hearing request, the 
Board remanded this case to the RO in November 1995.

A written statement was received from the veteran in April 
1996.  He argued that because of his exposure to small arms 
noise during his military duties it was logical that his 
current tinnitus was the result of his military service.  The 
veteran contended that he should be awarded service 
connection based on the circumstantial evidence and logic.  
He also reported that there was no more medical evidence 
available to substantiate his claims.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).



After consideration of all evidence and material of record, 
if there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. § 3.102 (1998).

Qualified active military service includes any period of 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) 
(1998).


III.  Analysis.

Duty to Assist.

Initially, the undersigned finds that the VA has conducted 
all required development in the current case.  In its remand 
of November 1995, the Board requested that the RO verify the 
veteran's periods of military service and conduct further 
development of his service and post-service medical records.  
The veteran's service medical records appear to be 
incomplete.  However, a review of the claims file indicates 
that the RO has attempted to retrieve these records in 
requests to the veteran's last unit of record in November 
1992, the U. S. Army Reserve Personnel Center (ARPERCEN) in 
June 1993, the National Personnel Records Center (NPRC) in 
March 1996, and directly from the veteran in March 1996.  As 
all sources of information have been contacted regarding 
these records, any further development of this evidence would 
be futile.  In addition, the RO has attempted to verify all 
of the veteran's periods of active duty, active duty for 
training, and inactive duty for training.  This was conducted 
in a letter to the NPRC in March 1996.  This request and 
responses from the veteran have resulted in the confirmation 
of the veteran's military service in April 1996.  The RO has 
also attempted to obtain all pertinent private medical 
records.  This includes requests to the veteran and his 
identified private physician in May 1996.  The RO has 
informed the veteran of his responsibility to submit evidence 
to substantiate his claims for service connection in the 
statement of the case (SOC) of April 1993 and in letters of 
March and May 1995.  Based on this evidence, the undersigned 
finds that the veteran has been given adequate notice of the 
need and type of evidence required to substantiate his claims 
for service connection.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  It is also found that the RO has fully conducted 
all development required in the Board's remand instructions 
of November 1995.  See Stegall v. West, 11 Vet. App. 268 
(1998).

It is noted that the service medical histories indicate that 
the veteran fractured his right leg in a skiing accident in 
1971.  The treatment records of this fracture are not 
contained in the claims file.  However, the veteran has never 
claimed that this fracture was incurred during a period of 
military service nor has be claimed that this injury resulted 
in trauma to his knees or in any way affected his knee 
joints.  In fact, the veteran asserted in his letter of April 
1996 that no further evidence existed regarding his claimed 
disabilities.  Thus, it is the Board's determination that 
these private records are not pertinent to the veteran's 
current claims and, therefore, there is no duty to assist in 
obtaining these records.

The current case also contains a procedural flaw.  In a 
supplemental statement of the case (SSOC) of August 1996, the 
RO inappropriately adjudicated the veteran's claims under the 
provisions for the submission of new and material evidence 
found at 38 C.F.R. § 3.156.  However, the veteran and his 
representative were provided with the law and regulations 
pertaining to service connection in a SOC in April 1993.  
They were provided with the opportunity on appeal to present 
arguments on the basis of these laws and regulations and have 
done so.  Therefore, the Board finds that the RO's mistake of 
August 1996 has not prejudiced the veteran's claim and 
appellate review is appropriate at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the above analysis, the undersigned finds that all 
required development under the provisions of 38 C.F.R. 
§ 5107(a) has been completed regarding the issues of service 
connection for tinnitus and bilateral knee disabilities. 


Tinnitus.

Initially, the undersigned finds that the veteran's claim for 
service connection for tinnitus is well grounded.  
Considering the evidence of record under the provisions of 
38 C.F.R. § 3.303(b) and the Savage decision, the veteran has 
presented a plausible claim.

A review of the service medical records indicates that the 
veteran was first noted to have tinnitus during his active 
service in September 1991.  As noted above, the VA 
examination of August 1992 found that the veteran still 
suffered with tinnitus within one year of his separation from 
active service in July 1992.  The veteran has related a 
history of ringing in his ears since his military service in 
the 1950's that had continued to worsen to the present time.  
He has also provided testimony and objective evidence at his 
Board hearing in March 1994 that he had substantial exposure 
to loud noise from small arms fire during his periods of 
active service.  There is no evidence of record that shows 
that the veteran had any other exposure to loud noise in his 
civilian life.  Taking into consideration that the veteran's 
hearing loss is attributed to his military service, and his 
testimony about his exposure to loud noise in the military 
and concurrent symptoms of tinnitus while in service and 
thereafter, we conclude that the application of the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
warrant the award of service connection for tinnitus.


Bilateral Knee Disability.

Initially, the undersigned finds that the veteran's claim for 
service connection for a bilateral knee disability is well 
grounded.  Considering the evidence of record under the 
provisions of 38 C.F.R. § 3.303(b) and the Savage decision, 
the veteran's has presented a plausible claim.

A review of the service medical records indicates that the 
veteran did not sustain any trauma to his knees during any 
period of military service.  In fact, the veteran 
specifically denied any such trauma on his August 1992 VA 
examination.  It appears that the veteran's asserted cause of 
his claimed knee disability is from wear and tear due to 
physical training in the military.

There is no record of treatment or diagnosis for any knee 
disability in the veteran's service medical records.  On his 
retirement examination in July 1992, he only complained of 
"leg cramps" and his lower extremities were normal.  
Radiological studies of his knees taken in July 1992 were 
later interpreted by the VA examiner of August 1992 and 
reported to only show a ligament calcification in the left 
knee.  The only positive finding on examination in August 
1992 was mild retropatella tenderness without swelling, 
redness, or effusion.  Range of motion was described as good, 
asymptomatic, and stable.  The diagnosis was of "possible" 
degenerative arthritis and an X-ray was requested.  The 
subsequent X-ray examination of the knees was reported to be 
normal and therefore, did not confirm the impression of 
possible degenerative arthritis.  

Based on the above, the undersigned finds that the 
preponderance of the objective evidence does not support the 
veteran's claim that he has a current knee disability which 
may be related to service.  While the veteran has claimed 
that he does in fact have a knee disability, as a lay person, 
he is not competent to provide evidence of a diagnosis or 
etiology.  Zang v. Brown, 8 Vet. App. 246 (1995).  The Board 
concludes that the veteran's claim for service connection for 
a bilateral knee disability must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral knee disability is denied.


REMAND

Regarding the issue of service connection for a bilateral 
wrist disability, the claims file contains service medical 
records starting in May 1991 that noted strained wrists.  The 
veteran has claimed that he has suffered with pain in both 
wrists since that time and the VA orthopedic examination of 
August 1992 diagnosed possible early degenerative arthritis 
in both wrists.  A review of the SOC of April 1993 indicates 
that the RO denied this claim on the merits.  The Board 
concurs with the RO's decision that this claim is well-
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
However, this claim warrants further development for the 
reasons noted below.

The veteran had a diagnosis for "possible" wrist arthritis 
in August 1992.  The examiner requested wrist X-rays in order 
to confirm this diagnosis.  A review of the claims file 
indicates that if these radiological studies were completed 
they were not incorporated into the claims file.  Since the 
diagnosis was "possible" degenerative changes in both 
wrist, this diagnosis cannot be confirmed without the 
radiological studies.  Therefore, the RO should associate 
these studies with the claims file or, if it is determined 
that the X-ray reports are unavailable, then a new 
examination should be afforded the veteran.

Under the circumstances, the undersigned finds that 
additional development is required, and this case is REMANDED 
to the RO for the following action:

1.  The RO should contact the VA Medical 
Center in Washington, D.C., and request a 
legible copy of any bilateral wrist X-ray 
report dated in August or September 1992.  
The VA Medical Center's response must be 
incorporated into the claims file.

2.  After the above development has been 
completed, if the RO finds that further 
development is warranted, (the August 
1992 X-ray is not available or further 
examination is considered necessary), a 
VA orthopedic examination should be 
undertaken.  The purpose of this 
examination is to determine if the 
veteran currently has a bilateral wrist 
disability and, if so, to determine its 
date of onset.  Such tests as the 
examining physician deems necessary 
should be performed.  These tests should 
include radiological studies of the 
wrists.  The claims folder and a copy of 
this remand  must be made available to 
the examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examiner should 
express an opinion for the record of 
whether it is at least as likely as not 
that any current wrist disability is 
etiologically related to any incident or 
condition identified in the veteran's 
service medical records.  The examiner 
should use language in his or her answer 
similar to the language used in this 
question.  The examiner should refrain 
from using phrases like "possibly", 
"could have", or "may have."  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth. 

3.  After all development noted above has 
been completed, the RO should review the 
record and adjudicate the veteran's claim 
for service connection for his claimed 
bilateral wrist disability.  If the RO's 
decision remains adverse to the veteran, 
then a SSOC should be issued to the 
veteran and his representative.  The SSOC 
should detail all applicable laws and 
regulations used by the RO in arriving at 
its determination.  They should be given 
the opportunity to respond within the 
applicable time.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

